Citation Nr: 9932277	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-23 634A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968, and from January 1991 to March 1991.  His 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin (RO).


REMAND

The veteran and his representative contend that the 
evaluation assigned the veteran's service-connected PTSD 
should be increased to 50 percent to more accurately reflect 
the severity of his symptomatology.  A preliminary review of 
the record discloses that additional action by the RO is 
required prior to further appellate review of the veteran's 
claim.

Upon initial review of the veteran's claims file in July 
1999, the Board was unclear whether the veteran wished to 
testify at a hearing in support of his claim.  The Board 
therefore sought clarification, and in October 1999, the 
veteran responded by letter that he wanted to attend a 
hearing at the RO.  Inasmuch as the veteran is entitled to a 
hearing and his hearing request has not yet been fulfilled, a 
REMAND is necessary.

To afford the veteran due process of law, this case is 
REMANDED to the RO for the following actions:

1.  The RO should afford the veteran a 
hearing before a hearing officer at the 
RO in Milwaukee, Wisconsin, in accordance 
with his request.

2.  Following the receipt of the 
transcript of the hearing, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.  

The purpose of this REMAND is to afford the veteran a 
hearing.  By this REMAND, the Board intimates no opinion, 
favorable or unfavorable, as to the merits of the claim.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his appeal; however, he 
is not required to act until further notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












